Name: Commission Regulation (EC) No 553/1999 of 12 March 1999 on the supply of wholly milled rice to a Community port with a view to its being forwarded to Russia
 Type: Regulation
 Subject Matter: Europe;  distributive trades;  trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities15. 3. 1999 L 68/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 553/1999 of 12 March 1999 on the supply of wholly milled rice to a Community port with a view to its being forwarded to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down the general rules for the application of Regula- tion (EC) No 2802/98; whereas Article 2(2) of that Regula- tion provides that the tender may cover the quantity of products to be removed physically from intervention stocks as payment for the supply of processed products belonging to the same group of products; whereas this provision should be applied to the supply of three sep- arate lots of wholly milled rice to be delivered to a Community port with a view to their being forwarded to Russia; Whereas under the conditions of such a tender the supply costs cover the processing of paddy rice into wholly milled rice and the packaging and labelling of the finished product to be delivered to a Community port; Whereas the specific conditions applying to this supply should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; Whereas, for the purposes of packaging and labelling, the rules used for food aid supplies as published in the Offi- cial Journal of the European Communities C 114 (3) and C 267 (4) should be applied; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying three separate lots of wholly milled rice of the characteristics and quality set out in Annex I hereto, to be delivered as a supply as referred to in Article 2(2) of Regulation (EC) No 111/1999 in accordance with both that Regulation and this Regulation. Article 2 1. For a given lot, supply shall comprise: (a) delivery of the product defined in Annex I, free-on- board, stowed on ocean-going vessel, to a port in the Member State indicated; the rate of loading at the port proposed in the tender shall be a minimum 1 000 t per day; (b) packaging and labelling of the product in accordance with Annex I. 2. The product must be kept available for embarkation for a period of at least 10 days starting on the dates set out in Annex I. After the end of that period the tenderer shall be entitled to the amount indicated in the tender pursuant to Article 5(1)(f)(4) of Regulation (EC) No 111/ 1999. Article 3 1. Tenders shall be lodged with the intervention agency holding the lot to be removed in payment for the supply as mentioned in Annex II. That intervention agency shall also be responsible for paying for the supply. (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. (3) OJ C 114, 29. 4. 1991, p. 1. (4) OJ C 267, 13. 9. 1996, p. 1. EN Official Journal of the European Communities 15. 3. 1999L 68/2 The time limit for lodging tenders shall expire at 12 p.m. (Brussels time) on 23 March 1999. If no tender is awarded for the supply of a lot by the end of that period a second time limit for lodging tenders shall run until 12 p.m. (Brussels time) on 6 April 1999. In that event all dates fixed in Annex I shall be post- poned by 14 days. 2. The tender shall indicate the quantity of paddy rice to be taken over at the stores referred to in Annex II needed to cover all the supply costs up to the delivery stage set out in Article 2 as payment for that supply. The tender shall be in tonnes of paddy rice (net weight) to be removed in return for the supply of a tonne of finished product (net weight). 3. The quantities awarded must be removed from inter- vention stocks within 45 days of notification of the award of the contract. Once the quantities for removal under the contract awarded have in fact been removed, the quantity left over, representing the difference between that removed and that set out in Annex II for each lot, must remain in the last store listed in that Annex. Article 4 1. The tendering security shall amount to EUR 25/t of wholly milled rice. 2. The supply security shall amount to EUR 632/t of wholly milled rice. It must be lodged in accordance with Article 7(2) of Regulation (EC) No 111/1999 in favour of the intervention agency holding the paddy rice to be removed as payment for the supply. Article 5 The intervention agencies shall take all necessary steps to enable samples to be taken by tenderers and to permit removal of the goods by the successful tenderer within the time limits laid down. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities15. 3. 1999 L 68/3 ANNEX I 1. Product to be supplied: wholly milled rice. 2. Characteristics and quality of the product (1): rice of fair, sound and marketable quality, free of odour and live pests, meeting the following conditions:  moisture content: 15 % maximum,  broken rice: 7 % maximum,  chalky grains: 5 % maximum,  grains striated with red: 3 % maximum,  spotted grains: 1,5 % maximum,  stained grains: 1 % maximum,  yellow grains: 0,050 % maximum,  amber grains: 0,20 % maximum,  tolerance of extraneous matter consisting of:  inedible mineral and vegetable substances, provided they are not toxic: 0,01 % maximum,  edible extraneous grains or parts thereof: 0,10 % maximum. 3. Total quantity: 15 000 t wholly milled rice (net weight) comprising three separate lots of 5 000 t. Each supply shall relate to a single lot. 4. Description: Lot No 1: 5 000 t of wholly milled round-grain rice to be delivered to and kept available from 15 April 1999 in a Spanish port. Lot No 2: 5 000 t of wholly milled round-grain rice to be delivered to and kept available from 26 April 1999 in an Italian port. Lot No 3: 5 000 t of wholly milled round-grain rice to be delivered to and kept available from 3 May 1999 in an Italian port. 5. Packaging (2): The lot must be packed in new mixed jute/polypropylene sacks with a net content of 50 kg. OJ C 267, 13.9.1996, p. 1 (point 1.0, A.(1)(b)). 6. Labelling: OJ C 114, 29.4.1991, p. 1. The labelling of the sacks (wording in Russian plus the European flag) must meet the requirements laid down in OJ C 114, 29.4.1991, p. 1 (point II.B.3). 7. Delivery stage: fob stowed. (1) The successful tenderer must issue the carrier with a certificate from an official body certifying that the standards in force on nuclear radiation have not been exceeded. The radioactivity certificate must indicate the levels of caesium 134 and 137 and of iodine 131. (2) With a view to possible repacking, the successful tenderer must supply 2 % empty sacks of the same quality as those containing the product, with the inscription followed by a capital R. EN Official Journal of the European Communities 15. 3. 1999L 68/4 Storage locations Quantity of paddy rice (t) Storage locations Quantity of paddy rice (t) ANNEX II Lot No 1 Silo del FEGA E-06111 Montijo (Badajoz) 4 900 Silo del FEGA E-06101 MÃ ©rida (Badajoz) 4 900 Silo del FEGA E-22010 Barbastro (Huesca) 1 933 Silo del FEGA E-25031 Bellpuig (LÃ ©rida) 841 Silo del FEGA E-25073 Mollerusa (LÃ ©rida) 1 426 Address of intervention agency FEGA Fondo EspaÃ ±ol de GarantÃ ­a Agraria C/Beneficencia no 8 E-28002 Madrid Tel. (34) 913 47 65 40 Fax (34) 915 32 30 02 Lot No 2 Magazzino Genal SpA Via Roma Sud 49 Villa Poma  MN 3 500 Magazzino Ente Risi Via Roma Formigliana  VC 5 132 Magazzino Consorzio Agrario Vercelli Via Repubblica 24 Stroppiana  VC 1 509 Magazzino Genal SpA Via Roma Sud 49 Villa Poma  MN 5 000 Magazzino Ente Risi Via Roma Formigliana  VC 1 506 Magazzino Consorzio Agrario Vercelli Via Elvo, 64 Salussola  BI 1 501 Magazzino Grandi Magazzini Piemontesi Srl Via Girivotto 59/61 Racconigi  CN 2 134 Address of intervention agency Ente Nazionale Risi Piazza Pio XI, 1 I-20123 Milano Tel. (39) 02-87 41 54 Fax (39) 02-86 13 72